DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 13/485823, 13/078774, 61/492324, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the aforementioned prior-filed application(s) provides support for the fibril diameter of the fluoropolymer membrane (specifically a diameter of less than 1 µm) as required by independent claim(s) 1 and 24.  As such, Examiner is awarding claim(s) 1-25 a priority date of March 13, 2013.
Claim Rejections - 35 USC § 112
Claim(s) 9-11, 15-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 1, line 3: Applicant claims, “at least one leaflet” (i.e. there may be one OR MORE leaflets); additionally, within claim 9, line 1 (and claim 10, line 1; and claim 11, line 1; and claim 15, line 1; and claim 16, line 1; and claim 17, line 1; and claim 22, line 1), Applicant claims, “the leaflet” (i.e. there is ONLY ONE leaflet); it is unclear, and therefore indefinite, how many leaflets are required by the claim: one OR at least one; OR if “the leaflet” is a subset of the “at least one leaflet”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-10, 12-13, 15-16, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bruchman et al. (US 2012/0253453 A1) in view of Hall et al. (US 2013/0184808 A1).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
With respect to claim 1:
Bruchman et al. discloses the invention substantially as claimed.  Specifically, Bruchman et al. discloses a prosthetic valve (valve assembly 800), as can be seen in figs. 8-9B, comprising:
a support structure (support structure 600) (paragraphs [0074, 0088]), and at least one leaflet (leaflets 802) being supported on the support structure (support structure 600) and movable between open and closed positions (paragraph [0088]), each leaflet (leaflet 802) including at least one composite layer (composite material) comprising one fluoropolymer membrane (membrane of ePTFE) having a plurality of pores and an elastomer or elastomeric material (fluoroelastomer) present in substantially all of the pores of the fluoropolymer membrane (membrane of ePTFE) (paragraphs [0047-0050, 0060]), wherein the fluoropolymer membrane (membrane of ePTFE) comprises fibrils (fibrils) (paragraph [0044]).  However, Bruchman et al. is silent concerning the diameter of a majority of the fibrils (fibrils) to be less than 1 um.
Hall et al. teaches a material used to make heart valves (paragraph [0056]).  The material includes layers of rotational spun fibers, such as PTFE and/or ePTFE (paragraphs [0121, 0124]).  The fibers have a diameter of 50 nm to 3 um (paragraphs [0069, 0111, 0118]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibrils (fibrils), as disclosed by Bruchman et al., the same or similar in dimension (having a diameter of 50 nm to 3 um), as taught by Hall et al., as the two structures are made from similar materials (fluoropolymer in a fibrous mat) for similar purposes (for creating structures implantable within a patients vasculature) and as such should have similar structures (including fiber diameters).
With respect to claim 2:
Wherein the elastomer or elastomeric material (fluoroelastomer) is a fluoroelastomer (paragraphs [0047-0049]).
With respect to claim 3:
Wherein the elastomer or elastomeric material (fluoroelastomer) is a tetrafluoroethylene/perfluoromethyl vinyl ether (TFE/PMVE) copolymer (paragraph [0049]).
With respect to claim 4:
Wherein the TFE/PMVE copolymer comprises essentially of between about 40 and 80 weight percent perfluoromethyl vinyl ether and complementally 60 and 20 weight percent tetrafluoroethylene (claim 8).
With respect to claim 5:
Wherein the fluoropolymer membrane (membrane of ePTFE) is a polytetrafluoroethylene (PTFE) membrane (paragraphs [0038, 0041, 0048]).
With respect to claim 6:
Wherein the PTFE membrane (membrane of ePTFE) is an expanded PTFE (ePTFE) membrane (paragraphs [0038, 0041, 0048]).
With respect to claim 7:
Wherein the fluoropolymer membrane (membrane of ePTFE) is polytetrafluoroethylene (PTFE) membrane (paragraphs [0038, 0041, 0048]).
With respect to claim 8:
Wherein the PTFE membrane (membrane of ePTFE) is an expanded PTFE (ePTFE) membrane (paragraphs [0038, 0041, 0048]). 
With respect to claim 9:
Wherein the leaflet exhibits a ratio of tensile strength in two orthogonal directions of less than 1.5 (paragraphs [0043-0044]).
With respect to claim 10:
Wherein the leaflet exhibits a ratio of tensile strength in two orthogonal directions of less than 1.3 (less than 1.5 is inclusive of less than 1.3) (paragraphs [0043-0044]).
With respect to claim 12:
Wherein the pores have a pore size (voids between the fibrils) that is less than 5 um (the voids between the fibril in fig. 7C are clearly shown to be less than 1 um).
With respect to claim 13:
Wherein the pores have a pore size (voids between the fibrils) that is less than 1 um (the voids between the fibril in fig. 7C are clearly shown to be less than 1 um).
With respect to claim 15:
Wherein the leaflet (leaflet 802 made from multilayered composite) has a thickness of less than 100 um (about 40 um) (paragraphs [0060, 0064, claims 21-23]).
With respect to claim 16:
Wherein the leaflet has only one composite layer (a single membrane which is made up of two (as comprising is open ended) fluoropolymer layers (layers of ePTFE) and fluoroelastomer between and imbibed in the pores thereof) (paragraph [0060]).
With respect to claim 23:
Wherein the support structure (support structure 600) is selectively diametrically adjustable (expandable) for endovascular delivery and deployment at a treatment site (delivered via balloon catheter) (paragraph [0056]).
Claim(s) 1-13, 15-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bruchman et al. (US 2012/0323315 A1) in view of Hall et al. (US 2013/0184808 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
With respect to claim 1:
Bruchman et al. discloses the invention substantially as claimed.  Specifically, Bruchman et al. discloses a prosthetic valve (valve assembly 800), as can be seen in figs. 8-9B, comprising:
a support structure (support structure 600) (paragraphs [0114, 0128]), and at least one leaflet (leaflets 802) being supported on the support structure (support structure 600) and movable between open and closed positions (paragraph [0128]), each leaflet (leaflet 802) including at least one composite layer (composite material) comprising one fluoropolymer membrane (membrane of ePTFE) having a plurality of pores and an elastomer or elastomeric material (fluoroelastomer) present in substantially all of the pores of the fluoropolymer membrane (membrane of ePTFE) (paragraphs [0079, 0100]), wherein the fluoropolymer membrane (membrane of ePTFE) comprises fibrils (fibrils) (paragraph [0075]).  However, Bruchman et al. is silent concerning the diameter of a majority of the fibrils (fibrils) to be less than 1 um.
Hall et al. teaches a material used to make heart valves (paragraph [0056]).  The material includes layers of rotational spun fibers, such as PTFE and/or ePTFE (paragraphs [0121, 0124]).  The fibers have a diameter of 50 nm to 3 um (paragraphs [0069, 0111, 0118]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibrils (fibrils), as disclosed by Bruchman et al., the same or similar in dimension (having a diameter of 50 nm to 3 um), as taught by Hall et al., as the two structures are made from similar materials (fluoropolymer in a fibrous mat) for similar purposes (for creating structures implantable within a patients vasculature) and as such should have similar structures (including fiber diameters).
With respect to claim 2:
Wherein the elastomer or elastomeric material (fluoroelastomer) is a fluoroelastomer (paragraphs [0080]).
With respect to claim 3:
Wherein the elastomer or elastomeric material (fluoroelastomer) is a tetrafluoroethylene/perfluoromethyl vinyl ether (TFE/PMVE) copolymer (paragraph [0080]).
With respect to claim 4:
Wherein the TFE/PMVE copolymer comprises essentially of between about 40 and 80 weight percent perfluoromethyl vinyl ether and complementally 60 and 20 weight percent tetrafluoroethylene (paragraph [0102]).
With respect to claim 5:
Wherein the fluoropolymer membrane (membrane of ePTFE) is a polytetrafluoroethylene (PTFE) membrane (paragraph [0100]).
With respect to claim 6:
Wherein the PTFE membrane (membrane of ePTFE) is an expanded PTFE (ePTFE) membrane (paragraph [0100]).
With respect to claim 7:
Wherein the fluoropolymer membrane (membrane of ePTFE) is polytetrafluoroethylene (PTFE) membrane (paragraph [0100]).
With respect to claim 8:
Wherein the PTFE membrane (membrane of ePTFE) is an expanded PTFE (ePTFE) membrane (paragraph [0100]). 
With respect to claim 9:
Wherein the leaflet exhibits a ratio of tensile strength in two orthogonal directions of less than 1.5 (paragraph [0074]).
With respect to claim 10:
Wherein the leaflet exhibits a ratio of tensile strength in two orthogonal directions of less than 1.3 (less than 1.5 is inclusive of less than 1.3) (paragraph [0074]).
With respect to claim 11:
Wherein the leaflet has a bending modulus of less than 100 MPa (claim 9).
With respect to claim 12:
Wherein the pores (spaces between fibrils) have a pore size that is less than 5 um (the voids between the fibril in fig. 7C are clearly shown to be less than 1 um).
With respect to claim 13:
Wherein the pores (spaces between fibrils) have a pore size that is less than 1 um (the voids between the fibril in fig. 7C are clearly shown to be less than 1 um).
With respect to claim 15:
Wherein the leaflet (leaflet 802 made from multilayered composite) has a thickness of less than 100 um (paragraphs [0015, claims 45-47]).
With respect to claim 16:
Wherein the leaflet has only one composite layer (a single membrane which is made up of two (as comprising is open ended) fluoropolymer layers (layers of ePTFE) and fluoroelastomer between and imbibed in the pores thereof) (paragraph [0100]).
With respect to claim 17:
Wherein the leaflet includes at least 10 composite layers (table 4, paragraphs [0180, 0198]).
With respect to claim 18:
Wherein a ratio of leaflet thickness (um) to number of composite layers is less than about 5 (1.93/0.52/ 0.44) (paragraph [0180, 0204, 0216]).
With respect to claim 19:
Wherein a ratio of leaflet thickness (um) to number of composite layers is less than about 3 (1.93/0.52/ 0.44) (paragraph [0180, 0204, 0216]).
With respect to claim 20:
Wherein a ratio of leaflet thickness (um) to number of composite layers is less than about 1 (1.93/0.52/ 0.44) (paragraph [0180, 0204, 0216]).
With respect to claim 21:
Wherein a ratio of leaflet thickness (um) to number of composite layers is less than about 0.5 (0.44) (paragraph [0216]).
With respect to claim 22:
Wherein the leaflet has at least 10 composite layers (table 4) with each composite layer comprising less than 50% fluoropolymer by weight (elastomer makes up 53 weight percent) (paragraph [0103]).
With respect to claim 23:
Wherein the support structure (support structure 600) is selectively diametrically adjustable  for endovascular delivery and deployment at a treatment site (claim 14).
With respect to claim 24:
Bruchman et al. discloses the invention substantially as claimed.  Specifically, Bruchman et al. discloses a method of treating a failing or dysfunctional native valve with a prosthetic valve (paragraph [0223]), the method comprises:
replacing the native valve (native pulmonary valve of the test subject) with the prosthetic valve (valve assembly 800), the prosthetic valve (valve assembly 800), as can be seen in figs. 8-9B, comprising:
a support structure (support structure 600) (paragraphs [0114, 0128]), and at least one leaflet (leaflets 802) being supported on the support structure (support structure 600) and movable between open and closed positions (paragraph [0128]), each leaflet (leaflet 802) including at least one composite layer (composite material) comprising one fluoropolymer membrane (membrane of ePTFE) having a plurality of pores and an elastomer or elastomeric material (fluoroelastomer) present in substantially all of the pores of the fluoropolymer membrane (membrane of ePTFE) (paragraphs [0079, 0100]), wherein the fluoropolymer membrane (membrane of ePTFE) comprises fibrils (fibrils) (paragraph [0075]).  However, Bruchman et al. is silent concerning the diameter of a majority of the fibrils (fibrils) to be less than 1 um.
Hall et al. teaches a material used to make heart valves (paragraph [0056]).  The material includes layers of rotational spun fibers, such as PTFE and/or ePTFE (paragraphs [0121, 0124]).  The fibers have a diameter of 50 nm to 3 um (paragraphs [0069, 0111, 0118]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibrils (fibrils), as disclosed by Bruchman et al., the same or similar in dimension (having a diameter of 50 nm to 3 um), as taught by Hall et al., as the two structures are made from similar materials (fluoropolymer in a fibrous mat) for similar purposes (for creating structures implantable within a patients vasculature) and as such should have similar structures (including fiber diameters).
With respect to claim 25:
Wherein the fluoropolymer membrane (membrane of ePTFE) is expanded polytetrafluoroethylene (ePTFE) membrane (paragraph [0100]), and wherein the elastomer (fluoroelastomer) or elastomeric material is a tetrafluoroethylene/perfluoromethyl vinyl ether (TFE/PMVE) copolymer (paragraph [0080]).
Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774